United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1131
                      ___________________________

                          Werner Wolfgang Rummer

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 State of North Dakota; ND Department of Corrections; ND State Penitentiary;
Rough Rider Industries; Leann K. Bertsch; Timothy Schuetzle; Dennis Francazi;
  Dennis Kroh; Pete Fried; Steve Johnson; Robyn T. Schmalenberger; Darcy
           Klimpel; Kathy Bachmeier; Jessica Wilkins; John Hagan

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                 for the District of North Dakota - Bismarck
                                ____________

                        Submitted: December 21, 2016
                         Filed: December 28, 2016
                               [Unpublished]
                               ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       North Dakota inmate Werner Wolfgang Rummer appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Viewing the
summary judgment record in a light most favorable to Mr. Rummer, and drawing all
reasonable inferences in his favor, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir.
2014) (de novo review), we agree with the district court that there were no jury issues
on Mr. Rummer’s claims of deliberate indifference to his serious medical needs. See
Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010) (inmate’s mere difference of
opinion over matters of expert medical judgment or course of medical treatment do
not amount to constitutional violation); Popoalii v. Corr. Med. Servs., 512 F.3d 488,
499 (8th Cir. 2008) (deliberate indifference is akin to criminal recklessness, and
inmate must show more than even gross negligence); see also Jackson v. Riebold, 815
F.3d 1114, 1119-20 (8th Cir. 2016) (inmate must place verifying medical evidence
in record to establish detrimental effect of medical treatment delay). The judgment
of the district court is affirmed. See 8th Cir. R. 47B.2
                          ______________________________




      1
       The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota, adopting the report and recommendations of the
Honorable Charles S. Miller, Jr., United States Magistrate Judge for the District of
North Dakota.
      2
       We have not considered Mr. Rummer’s challenges to orders denying his
motions for counsel and discovery, including a discovery hearing, because the orders
were issued by the magistrate and he did not object to the orders below. See Fed. R.
Civ. P. 72(a) (where pretrial matter not dispositive of party’s claim is referred to
magistrate, party may serve and file objections to magistrate’s order within 14 days;
party may not assign error defect in order not timely objected to); see also St. Jude
Med. S.C., Inc. v. Tormey, 779 F.3d 894, 901-02 (8th Cir. 2015) (party could not
challenge magistrate’s nondispositive pretrial discovery order on appeal as he did not
timely file objections before district court).

                                         -2-